Citation Nr: 0914114	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  06-09 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from November 1967 
to October 1969.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which granted service connection for PTSD and 
assigned a 30 percent disability rating effective August 15, 
2001.  

As support of his claim, the Veteran presented testimony at a 
hearing before RO personnel in May 2007 and at a 
videoconference hearing before the undersigned Veterans Law 
Judge in March 2008.  The transcripts of both hearings are 
associated with the claims folder and have been reviewed.  


FINDINGS OF FACT

The Veteran's service-connected PTSD has been shown to be 
manifested by such symptoms as recurrent and intrusive 
distressing recollections of traumatic events that occurred 
during service; efforts to avoid thoughts, feelings, or 
conversations associated with the trauma; efforts to avoid 
activities, places, or people that arouse recollections of 
the trauma; diminished interest in participation in 
significant activities; increased irritability or outbursts 
of anger; difficulty falling or staying asleep; feelings of 
detachment or estrangement from others; mild impairment of 
short-term memory; an exaggerated startle response; a 
constricted, anxious, or depressed mood; and a Global 
Assessment of Functioning (GAF) score of 55.  The veteran's 
PTSD demonstrates occupational and social impairment with 
reduced reliability and productivity, but does not 
demonstrate occupational and social impairment with 
deficiencies in most areas.




CONCLUSION OF LAW

The criteria are met for an initial disability rating of 50 
percent, but no greater, for PTSD.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.7, 4.10, 4.21, 4.126, 4.130, 
Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of a 
VCAA letter from the RO to the Veteran dated in September 
2001.  This letter effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the Veteran 
about the information and evidence not of record that was 
necessary to substantiate his claim, (2) informing the 
Veteran about the information and evidence the VA would seek 
to provide, and (3) informing the Veteran about the 
information and evidence he was expected to provide.  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the fourth element requirement that VA request that 
a claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Consequently, the presence and/or absence of 
notice of this element in this case is of no consequence 
because it is no longer required by law.

The Board also notes that the PTSD claim at issue stems from 
an initial rating assignment.  In this regard, the U.S. Court 
of Appeals for Veterans Claims (Court) has held that an 
appellant's filing of a notice of disagreement (NOD) 
regarding an initial disability rating or effective date, 
such as the case here, does not trigger additional 38 
U.S.C.A. § 5103(a) notice requirements.  

The Court then clarified its holding in Dingess, indicating 
that the holding was limited to situations where service 
connection was granted and the disability rating and 
effective date were assigned prior to the November 9, 2000 
enactment of the VCAA.  If, as here, this did not occur until 
after that date, the Veteran is entitled to pre-decisional 
notice concerning all elements of his claim, including the 
downstream disability rating and effective date elements.  
Moreover, if he did not receive this notice, for whatever 
reason, it is VA's obligation to explain why the lack of 
notice is not prejudicial - i.e., harmless - error.  See 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Finally, the Court most recently clarified in Goodwin v. 
Peake, 22 Vet. App. 128, 137 (2008), that where a service 
connection claim has been substantiated after the enactment 
of the VCAA, the appellant bears the burden of demonstrating 
any prejudice from defective VCAA notice with respect to any 
downstream initial rating and effective date elements.  The 
Court added that its decision was consistent with its prior 
decisions in Dingess, Dunlap, and Sanders, supra.  In this 
regard, the Court emphasized its holding in Dingess that 
"once a decision awarding service connection, a disability 
rating, and an effective date has been made, section 5103(a) 
notice has served its purpose, and its application is no 
longer required because the claim has already been 
substantiated."  Dingess, 19 Vet. App. at 490.   

In any event, the Veteran in this case does not contend, nor 
does the evidence show, that any notification deficiencies, 
either with respect to timing or content, have resulted in 
prejudice.  Further, VA, not the Veteran, has the burden of 
rebutting this presumption by showing that the error was not 
prejudicial to the Veteran in that it does not affect the 
essential fairness of the adjudication.  See id.  To do this, 
VA must demonstrate that (1) any defect was cured by actual 
knowledge on the part of the claimant (see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.")); (2) 
a reasonable person could be expected to understand from the 
notice what was needed; or (3) a benefit could not have been 
awarded as a matter of law.  Additionally, consideration 
should be given to "whether the post-adjudicatory notice and 
opportunity to develop the case that is provided during the 
extensive administrative appellate proceedings leading to the 
final Board decision and final Agency adjudication of the 
claim ... served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial."  Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  

Here, the RO provided the Veteran with subsequent 
readjudication of his claim in February 2006, July 2007, and 
December 2008.  The Veteran also was provided with VA 
examinations in January 2007 and September 2008, in 
connection with his claim.  Moreover, he was afforded 
opportunities to provide testimony regarding the symptoms of 
PTSD that he experiences before RO personnel and the 
undersigned Veterans Law Judge.  Thus, based on the evidence 
submitted and the Veteran's contentions, the Board finds that 
the presumption of prejudice due to content error of the 
notice required by Dingess has been rebutted by (1) the 
Veteran's actual knowledge of the evidence he is required to 
submit in this case based on the communications sent to him 
over the course of this appeal, and (2) the Veteran's 
reasonable understanding of what was needed based on his 
contentions and the communications provided to him by VA over 
the course of this appeal.  Thus, under Sanders, even though 
VA may have erred by failing to provide Dingess notice, the 
Veteran was afforded a meaningful opportunity to participate 
in the adjudication of his claims, and the presumption of 
prejudice has been rebutted.  Overton v. Nicholson, 20 Vet. 
App. 427, 435 (2006).

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs) and VA treatment 
records.  The Veteran and his representative also submitted 
lay statements as support of his claim.  Further, the VA has 
provided the Veteran with VA examinations, dated in January 
2007 and September 2008, in connection with his claim.  
Additionally, the Veteran was afforded opportunities to 
present testimony before RO personnel in May 2007 and at a 
videoconference hearing in March 2008.  Finally, in an August 
2008 VCAA notice response, the Veteran indicated that he had 
no additional evidence to submit.  Thus, there is no 
indication that any additional evidence remains outstanding.  
The duty to assist has been met.  38 U.S.C.A. § 5103A.

Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The 
Board is satisfied as to compliance with its instructions 
from the June 2008 remand.  Specifically, the RO was 
instructed to schedule the Veteran for another VA examination 
to determine the relationship between his PTSD and 
depression.  The RO has complied with these instructions.

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).  The basis of disability evaluations 
is the ability of the body as a whole, or of the psyche, or 
of a system or organ of the body to function under the 
ordinary conditions of daily life including employment.  38 
C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as 
to the degree of disability, such doubt will be resolved in 
the veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

Because the Veteran has perfected an appeal as to the 
assignment of an initial rating following the initial award 
of service connection for PTSD, the Board is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grant of 
service connection on August 15, 2001, until the present.  
That is to say, the Board must consider whether there have 
been times since the effective date of his award when his 
disability has been more severe than at others.  If there 
have been, then the Board must "stage" his rating beyond 
what the RO has already done.  Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999).

Mental disorders are evaluated under the general rating 
formula for mental disorders, a specific rating formula 
presented under 38 C.F.R. § 4.130.  In addition, the fourth 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV) provides 
guidance for the nomenclature employed within 38 C.F.R. 
§ 4.130.  

When evaluating a mental disorder, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126(a).  Further, 
when evaluating the level of disability from a mental 
disorder, the extent of social impairment is considered, but 
the rating cannot be assigned solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

As provided by the Rating Schedule, a 30 percent disability 
rating is appropriate when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130.  

A higher rating of 50 percent under the general rating 
formula for mental disorders is appropriate when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id. 

An even higher 70 percent rating is warranted when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and inability to establish and 
maintain effective relationships.  Id.

A 100 percent rating is in order when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id. 

The use of the phrase "such symptoms as", followed by a 
list of examples, provides guidance as to the severity of 
symptomatology contemplated for each rating.  In particular, 
use of such terminology permits consideration of items listed 
as well as other symptoms and contemplates the effect of 
those symptoms on the claimant's social and work situation.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

In evaluating the evidence, the Board has also noted various 
GAF scores contained in the DSM-IV, which clinicians have 
assigned.  A GAF score is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Richard 
v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  
An examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See generally 
38 C.F.R. § 4.126; VAOPGCPREC 10-95.

The higher the GAF score, the higher the overall functioning 
of the individual is.  For instance, a score of 41-50 
illustrates "[s]erious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  DSM-
IV at 46-47.  A score of 51-60 represents "[m]oderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning, (e.g., few friends, 
conflicts with peers or co-workers)."  Id.  

The Board has reviewed VA psychiatric treatment records dated 
2001 to 2008, VA examination reports dated in January 2007 
and September 2008, the transcripts of the Veteran's hearing 
testimony, and personal and lay statements submitted by the 
Veteran.  Overall, these records demonstrate occupational and 
social impairment with reduced reliability and productivity, 
indicative of a higher rating.  Specifically, the January 
2007 and September 2008 VA examinations revealed PTSD 
symptoms of recurrent and intrusive distressing recollections 
of traumatic events that occurred during service; efforts to 
avoid thoughts, feelings, or conversations associated with 
the trauma; efforts to avoid activities, places, or people 
that arouse recollections of the trauma; diminished interest 
in participation in significant activities; irritability or 
outbursts of anger, particularly since surviving Hurricane 
Katrina in 2005; difficulty falling or staying asleep, 
particularly since 2005; feelings of detachment or 
estrangement from others; mild impairment of short-term 
memory; an exaggerated startle response; and a constricted, 
anxious, or depressed mood.  Significantly, his GAF scores 
were 55 during both examinations, a score that is indicative 
of moderate difficulty in social and occupational 
functioning.  See VA examination reports dated in January 
2007 and September 2008.

VA treatment records and the Veteran's testimony also reveal 
the following signs and symptoms indicative of a higher 
rating: increased nightmares, anxiety and depression, and 
increased nervousness.  There is also reliable evidence that 
the Veteran is on several psychiatric medications.  See, 
e.g., VA treatment records dated in August 2005, January 
2008, and February 2008; and videoconference hearing 
transcript dated in March 2008.  

Although the evidence does not demonstrate that the Veteran 
has all of the symptoms listed for the 50 percent rating, it 
is not required.  See Mauerhan v. Principi, 16 Vet. App. 436 
(2002) (finding that the factors listed in the rating formula 
are examples of conditions that warrant a particular rating 
and are used to help differentiate between the different 
evaluation levels).  Resolving any doubt in the Veteran's 
favor, VA examination reports and treatment records show 
occupational and social impairment with reduced reliability 
and productivity, indicative of a 50 percent rating.      

However, overall, the evidence of record does not warrant an 
even higher 70 percent rating.  38 C.F.R. § 4.7.  
Specifically, the January 2007 VA psychiatric examiner 
indicated only occasional suicide ideation; intact attention; 
orientation to person, time, and place; an unremarkable 
thought process; no obsessional rituals which interfere with 
routine activities; no delusions or hallucinations; no 
neglect of personal appearance and hygiene; and only some 
difficulty in establishing and maintaining effective 
relationships.  The January 2007 VA examiner reported that 
with regards to employment, although the Veteran had been 
laid off, it was not due to his PTSD, but rather to a cutback 
in service following Hurricane Katrina.  The January 2007 VA 
examiner also noted that the Veteran's PTSD did not affect 
him on a daily basis, but only when faced with specific 
reminders of past trauma.  During that examination, the VA 
examiner indicated the likelihood that the Veteran suffered 
from a moderate level of depression in addition to PTSD, and 
indicated that his depression likely had a greater effect on 
him than his PTSD.  See VA examination report dated in 
January 2007.

The Veteran subsequently underwent another VA examination in 
September 2008 to determine whether his depression was 
related to, or caused by, his PTSD.  With regards to 
symptomatology of PTSD, the September 2008 VA examiner also 
noted only occasional suicidal ideation and occasional 
outbursts of anger or violence.  However, the Veteran had 
spontaneous speech; appropriate affect; intact attention; 
orientation to person, time, and place; an unremarkable 
thought process and thought content; no hallucinations, 
inappropriate behavior, panic attacks, obsessive or 
ritualistic behavior, or homicidal thoughts.  He also had 
fair impulse control and was able to maintain personal 
hygiene.  The Veteran also reported having been employed as a 
part-time school bus driver for the past two years, and 
reported no time lost from work in the past 12-month period.  
The VA examiner also indicated that the Veteran's depression 
was not related to his PTSD, and that some of the symptoms he 
experienced, such as depressed mood and social isolation, 
were more likely due to his depression than his PTSD, 
although the symptoms of depression and stress likely 
exacerbated his PTSD symptoms as well.  See VA examination 
report dated in September 2008.  

The Board notes that the September 2008 VA examiner reported 
in great detail the extent of psychopathology suggested by 
the Veteran's scores on the Beck Depression Inventory and 
Personality Assessment Inventory, such as marked distress, 
possible alcohol dependence, a severe level of poor judgment 
and impairment in reality, severe depression, anxiety, 
mistrust, paranoia, and intense and recurrent suicidal 
thoughts.  He also suggested that the Veteran's scores and 
responses may be indicative of other psychiatric disorders.  
However, the September 2008 cautioned that results of these 
tests should be viewed with caution as the Veteran's 
responses to the assessments indicated a failure to respond 
in a forthright manner and the likelihood of a pathological 
or negative response bias, thus suggesting that the 
reliability and validity of his self-report of symptoms may 
be suspect.  See VA examination report dated in September 
2008.    

Thus, while the Veteran is clearly having problems associated 
with PTSD, it cannot be said that all of his difficulties are 
associated with PTSD.  In this regard, while a 50 percent 
rating would be justified with the benefit of the doubt in 
the Veteran's favor, a 70 percent evaluation could not be 
justified, for the reasons cited above. 

In sum, the evidence of record does not show that the 
Veteran's service-connected PTSD significantly affects his 
ability to work, his judgment, his thinking, or his daily 
life.  See VA examination report dated in September 2008.  
Consequently, a 70 percent rating is clearly not warranted.   

Finally, the Board adds that the 50 percent rating it has 
assigned for the Veteran's PTSD is effective within the time 
period previously established by the RO.  Since there have 
been no occasions within the effective date mentioned when 
the Veteran's disability has been more severe than 50 
percent, there is no basis to further "stage" his ratings for 
his disability on appeal.  Fenderson, 12 Vet. App. at 125-26.

Further, although it is possible to assign an extra-schedular 
evaluation, the Board finds no reason to refer the case to 
the Compensation and Pension Service to consider whether it 
is warranted.  In this case, there is no evidence of any 
hospitalization associated with the disability in question.  
In addition, although the Board acknowledges that Veteran's 
disability has some impact on his employment, it finds no 
evidence that the Veteran's disability markedly interferes 
with his ability to work above and beyond that contemplated 
by his separate schedular ratings.  See 38 C.F.R. § 4.1 
(indicating that generally, the degrees of disability 
specified in the Rating Schedule are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability).  




ORDER

An initial disability rating of 50 percent for PTSD is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


